ADDvantage Technologies Group, Inc. 1221 E. Houston Broken Arrow, Oklahoma 74012 For further information KCSA Strategic Communications Company Contact: Garth Russell Ken Chymiak(9l8) 25l-2887 (212) 896-1250 Dan O’Keefe(9l8) 25l-2887 grussell@kcsa.com ADDVANTAGE TECHNOLOGIES GROUP, INC. TO REPORT RESULTS FOR FISCAL THIRD QUARTER 2009 BROKEN ARROW, Oklahoma, July 28, 2009 – ADDvantage Technologies Group, Inc. (Nasdaq: AEY) announced today that it will release financial results for the three months ended June 30, 2009, prior to the market open on Tuesday, August 11, 2009. The Company will host a conference call at 12:00 p.m. Eastern Time featuring remarks by David Chymiak, Chairman of the Board, Ken Chymiak, President and Chief Executive Officer, Dan O'Keefe, Chief Operating Officer, and Scott Francis, Chief Financial Officer. The conference call will be available via webcast and can be accessed through the
